Citation Nr: 1811355	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right calf muscle pain.  

2.  Entitlement to service connection for a right knee condition.  

3.  Entitlement to service connection for left knee condition.  

4.  Entitlement to initial increases in the staged ratings (of 10 percent prior to December 6, 2016, and 20 percent from that date) for lumbar spine disability.  

5.  Entitlement to initial increases in the staged ratings (of 10 percent prior to July 28, 2015, and 20 percent from that date) for right shoulder degenerative arthritis.

6.  Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to September 2010, including service in the Persian Gulf and in Afghanistan.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in September 2014.  The case was previously before the Board in April 2015 when the Board granted an initial increased rating of 10 percent for the Veteran's right shoulder disability, and remanded the remaining matters on appeal for additional development.  

The April 2015 Board remand included the matter of entitlement to service connection for left shoulder pain.  A July 2015 rating decision granted service connection for left shoulder degenerative arthritis.  Hence, the matter of entitlement to service connection for left shoulder pain is no longer before the Board.  

During the pendency of this appeal, a February 2017 rating decision granted an initial increased rating of 20 percent for right shoulder degenerative arthritis, effective July 28, 2015, an initial increased rating of 20 percent for lumbar spine disability, effective December 6, 2016, and granted service connection for right and left lower extremity radiculopathy, rated 20 percent, effective December 6, 2016.  The matters on appeal have been characterized accordingly.  
The issue of entitlement to service connection for right femur chondrosarcoma has been claimed by the Veteran in a February 2018 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for right calf pain, and increased ratings for the lumbar spine, right shoulder, and eczema, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral knee strain during the appeal period.  

2.  The Veteran has competently and credibly reported recurrent right and left knee pain since service.  


CONCLUSIONS OF LAW

1.  Right knee strain was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  Left knee strain was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service treatment records include a May 2003 report of medical history noting the Veteran's complaint of knee trouble.  He stated that his knees have hurt in the past with ruck marches and that he has used a knee brace.  

On July 2015 VA knee and lower leg conditions examination, the examiner diagnosed bilateral knee strain.  The Veteran stated he has not received treatment for his knee pain since service, but takes Motrin as needed and limits his activity to try to avoid flare-ups of pain.  

In addition, the Veteran has testified that he has suffered right and left knee pain since service.  The Veteran is competent to report on the nature, frequency, and severity of his right and left knee pain and the Board finds his testimony to be credible.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C. § 5107(b).  Based on the Veteran's competent and credible testimony, and the evidence in support of and against the Veteran's claim, resolving all doubt in the Veteran's favor, service connection for right and left knee strain is granted.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for right knee strain is granted.  

Service connection for left knee strain is granted.  


REMAND

Regarding the claim of service connection for right calf muscle pain, the Board notes that on July 2015 VA knee and lower leg conditions examination, the Veteran was diagnosed with intermittent right calf strain.  Inasmuch as the decision above awarded service connection for right and left knee strain, the Board finds that the matter of entitlement to service connection for right calf muscle pain should be remanded for a VA examination to determine the etiology of his disability, to include whether such is secondary to his now service-connected right and left knee strain.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  

In regards to the Veteran's lumbar spine and right shoulder degenerative arthritis claims, the Board finds that these matters must be remanded in light of the United States Court of Appeals for Veterans Claims (Court) holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and nonweight-bearing situations when rating a disability based on lost motion); see also Correia v. McDonald, 28 Vet. App. 158 (2016). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.  
2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  
3. Schedule the Veteran for an examination to determine the nature and etiology of his right calf disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed, and all findings reported in detail. 

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right calf disability.  The examiner is directed to the July 2015 VA examination that diagnosed intermittent right calf strain.  
(b) Provide an opinion as to whether it is at least as likely as not that any diagnosed right calf disability had its onset in service.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right calf disability was caused by his service-connected disabilities (i.e., right and left shoulder degenerative arthritis, degenerative joint disease and degenerative disc disease of the lumbar spine (with right and left lower extremity radiculopathy), eczema, and right and left knee strain).  
(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's right calf disability was aggravated by his service-connected disabilities (i.e., right and left shoulder degenerative arthritis, degenerative joint disease and degenerative disc disease of the lumbar spine (with right and left lower extremity radiculopathy), eczema, and right and left knee strain).  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  
4. Schedule the Veteran for an appropriate VA examination to determine the current nature of his lumbar spine (and associated right and left lower extremity radiculopathy) and right shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should identify all pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examiner is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner should also identify any neurologic impairment related to his lumbar spine disability, to specifically include the nature and severity of his right and left lower extremity radiculopathy, as well as any bowel or bladder problems.  
5. Schedule the Veteran a VA examination to determine the current nature and severity of the Veteran's eczema.  The claims folder should be made available to and reviewed by the examiner.  A complete history should be elicited, to include the types of medications that have been used/prescribed to treat the disability, if any, and a description of flare-ups, if any.  The examiner should describe in detail all current manifestations of the disability, if any.  The examiner must indicate the percentage of the Veteran's body affected by the eczema.  The location and extent of any scarring due to the eczema should also be described (and if there is none, it should be so stated).
6. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


